DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Specification
4.	Applicant’s cooperation is requested in correcting any errors of which applicant may become aware in the specification.

Claim Rejections - 35 USC § 102
5.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.
6.	The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


7.	Claims 12-14 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Liu et al. (CN 210864140-U).
With respect to claim 12, Liu et al. (figures 1-4) disclose an integrally formed optical fiber box, comprising a main body (11) including a bottom, a back, and two opposite side walls (figures 1-2) defining an installation cavity (100); a separator (3) arranged in the installation cavity (100) provided with a plurality of installation holes (32) arranged at intervals (figure 3); a plurality of spacers (4) arranged in the installation cavity (100) arranged at intervals (figure 3) defining a plurality of first installation channels (200), each of the plurality of spacers (4) extending through the separator (3), and the plurality of first installation channels (200) and the plurality of installation holes (32) provided in one-to-one correspondence (figures 2-3); and a plurality of openings provided along the back of the main body (11) defining a plurality of second installation channels (200).  
	With respect to claim 13, Liu et al. (figures 1-4) disclose the integrally formed optical fiber box, wherein the separator (3) divides the installation cavity (100) into a first cavity (101) and a second cavity (102), and wherein a first portion of each of the plurality of spacers (4) is positioned in the first cavity (101) and a second portion (102) of each of the plurality of spacers (4) is positioned in the second cavity (102) (see figure 2). 
	With respect to claim 14, Liu et al. (figures 1-4) disclose the integrally formed optical fiber box, further comprising a connecting member (8) having opposing ends respectively connected to the two opposite side walls of the main body (11), and wherein an upper end of each of the plurality of spacers (4) is connected to the connecting member (8).

    PNG
    media_image1.png
    524
    532
    media_image1.png
    Greyscale

	        
    PNG
    media_image2.png
    485
    531
    media_image2.png
    Greyscale

Allowable Subject Matter
8.	Claim 15 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
	The prior art of record fails to disclose the integrally formed optical fiber box, wherein a portion of each of the plurality of second installation channels is formed on the bottom of the main body inside the installation cavity as recited in claim 15.
9.	Claims 1-11 and 16-20 are allowed.
The prior art of record fails to disclose or reasonably suggest all the limitations of claims 1 and 16. Specifically, the prior art fails to disclose an optical fiber box as set forth in claims 1 and 16.
Claims 2-11 depend from claim 1.
Claims 17-20 depend from claim 16. 

Response to Arguments
10. 	Applicants’ response, filed 02/23/22, have been fully considered. 
Applicants’ argument, on pages 7-8 in the remark, is not persuasive because Liu et al. (CN 210864140-U) has a publication date as June 26, 2020, which is before the effective filing date of the claimed invention (12/16/2020). Thus, Liu et al. (CN 210864140-U) is applicable. Therefore, the rejection based on Liu et al. (CN 210864140-U) is still maintained.

 
Conclusion
11.	THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
12.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to Jennifer Doan whose telephone number is (571) 272-2346. The examiner can normally be reached on Monday to Friday from 7:00am to 3:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Thomas Hollweg can be reached on 571-270-1739. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/JENNIFER DOAN/Primary Examiner, Art Unit 2883